PER CURIAM.
Appellant’s conviction for assault on a law enforcement officer is affirmed. See Roberts v. State, 461 So.2d 212 (Fla. 1st DCA 1984). However, the order placing appellant on probation contains a clerical error in describing the offense as “aggravated assault on a law enforcement officer.” We remand the case to the trial court for entry of a corrected order. See Johnson v. State, 321 So.2d 119 (Fla. 1st DCA 1975). The appellant need not be present for such purpose, and upon entry of the corrected order this cause shall stand
AFFIRMED.
BOOTH, MINER and WEBSTER, JJ., concur.